PER CURIAM.
On June 30, 1961, this Court filed an order amending Florida Rules of Civil Pro*7cedure numbered 1.3(b), 1.3(d), 1.13(7), 1.16(6), and 3.14(0 [See 131 So.2d 475], By the same order Florida Rules of Civil Procedure numbered 1.32 and 3.13 were abolished. It was provided that said amendments “shall become effective on the first day of October, 1961, and shall be applicable to all cases then pending, as well as those instituted thereafter.” It has been brought to the attention of the Court that the applicability of said amendments to pending cases could result in a deprivation of substantial rights previously acquired by litigants. It is, therefore, ordered that the amendments to the Florida Rules of Civil Procedure promulgated by the order above described shall become effective on the first day of October, 1961, but shall be applicable only to cases commenced on and after said date.
It is so ordered.
ROBERTS, C. J., and THOMAS, HOB-SON, THORNAL and O’CONNELL, JJ., concur.